Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.


Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claims 15-20 remain withdrawn from consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-14 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, has been overcome by the amendment to the claims defining at least the framework material of the zeolite-type compound.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-14 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been obviated by clarification of the identity of the structure and frameworks embraced by the designation of “zeolite-type”.  However, the following rejection still applies:
Claims 1, 3-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Use of the word “type” after perovskite and prior to “metal oxide nanoparticles” also renders the scope of these claims undiscernible and thus indefinite.  The addition of the word “type” effectively extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey.  The addition of the word “type” to an otherwise definite expression renders the definite expression indefinite by extending its scope.  Ex Parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim 5 is confusing in that it is not clear whether the supported catalytic substance is the same metal perovskite nanoparticles of claim 1 (present in the skeletal body), or an additional variety or placement of catalytic substance (the body is a support that supports the at least one catalytic substance).

A number of dependent claims recite limitations such as “ratio of the average particle” or “average diameter”, “ average inner diameter” and so forth, that all lack precise and literal antecedent basis in the claims from which they depend.  However, the examiner is construing these terms as having an implicit antecedent basis in that, for example, a channel must have a diameter and particles must have a particle size.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 11,161,101. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites “enlarged pore portion” whereas the patented claims recite “enlarged diameter portion”.  This is a matter of mere semantics as the same structure, namely a zeolite framework, is being claimed.  The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the “fine metal particles” of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the encapsulation of any nanoparticulate catalytic substance.
The patented claims recite a catalyst structure as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims recite metal oxide nanoparticles, whereas the instant claims recite nanoparticles having perovskite metal oxide component.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
The claimed catalytic materials are clearly representative of the same basic material being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
 The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite “a catalytic substance”, and copending claim 4 makes it clear that these comprise metal oxides, which embrace any metal oxide including the herein claimed perovskites. Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
        The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The independent copending claim recites only a photocatalytic substance, whereas the instant claims require perovskite metal oxide nanoparticles. The copending claims further define the photocatalyst as metal oxides, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
 .
The copending claims recite a structured photocatalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, as photocatalysts are metal oxide materials, and both claimed compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite nanoparticles comprising perovskite, whereas the copending claims recite metal oxides comprised of a perovskite oxide, which materials are clearly substantially similar materials.  The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,527 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claimed material is a structured catalyst whereas the instant claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels.
Claim 9 indicates that the copending catalyst is comprised of metal oxide nanoparticles, whereas the instant claims require perovskite metal oxide nanoparticles. The copending recitation of metal oxide nanoparticles is considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
 .  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 21 of copending Application No. 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The herein claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15 and 21 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16 and 21 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The copending claims recite “functional substance” defined metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth, thus rendering obvious the concept of encapsulating a variety of nanoparticulate catalytic substances within a zeolite.
The herein claimed materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No17/299,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “precursor” that is in fact not differentiable from the instant claims drawn to a structural body.  The precursor materials all share the pore and channel arrangements common among zeolites generically (as they are considered to be “mesoporous” zeolites), and will still share the characteristics upon interzeolitic  conversion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No17/299,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and larger pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite metal oxide, solid oxide nanoparticles, whereas the copending claims recite “a functional material”, which can be a “fine oxide particle”.  Although the instant claims recite more detail with respect to the pore and channel organization of the zeolite, this is substantially the organization of zeolite compounds in general, and the artisan would have the expectation that the catalytic materials would be present within the open interior of the zeolite, be it in channels, pores, or enlarged pores created by the channel structure.  The metal oxide particles of the instant claims are within the scope of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No17/299,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic components with active ingredients within the body of the zeolite structure (i.e. in small pores, channels and larger pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 6 indicates that the “functional” material is a metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No17/299,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 6 and 7 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims reciting perovskite nanoparticles.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 7 and 8 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than the nanoparticulate perovskite described in the instant claims.  The additional metal in the copending claims can be considered to read on “the at least one catalytic substance” in claim 5, which appears can be an additional metal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al. in view of US 2014/0303266 to Hyman.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially equivalent to a “zeolite-type” material comprised of channels in two or three directions which intersect and form larger pores.  The structural organization as set forth in the instant claim is met by most any highly crystalline material with zeolitic organization which can be evidenced by the Hyman et al. reference and the Newsam et al. reference.  Accordingly, the average particle sizes of nanoparticles, channels and pores of the zeolite, will be substantially the same as claimed as they are dictated by the identity of the selected zeolite.  The Kegnaes et al. reference indicates that metal oxide particles are incorporated into the zeolite material and encapsulated by the framework of the zeolite by forming mesopores with carbon coated metal nanoparticles.  Then the carbon is removed, the metal resides in the pores of the zeolite type material and the nanoparticles are distributed homogeneously through the zeolite structure. This distribution will result in the presence of these particles in all of the channels and pores of the support material. Note that paragraph [0064] of Kegnaes et al. equates metal nanoparticles with metal oxide nanoparticles.  The zeolite type material may have the structure of MFI, FAU, BEA and so forth, which also supports the finding that these materials will have the pore and channel structural organization set forth in the instant claims. 
The Kegnaes et al. reference differs primarily from the instant claims in the failure to identify the nanoparticulate material as a perovskite.  Hyman is relied upon to demonstrate that perovskites are known catalytic materials to be encapsulated in zeolite skeletons, and thus provides motivation to the artisan conducting a reaction that would be known to be catalyzed by perovskite materials, to employ the perovskite in place of the simple metal oxides of Kegneas to arrive at the instantly claimed material.  As the catalytic metals will be selected for their purpose, there is a strong likelihood that the formed catalyst will also function in the manner desired.
See particularly paragraphs [0060]-[0062] of Kegnaes.

Insofar as the claims indicating the particle sizes of the nanoparticles and that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, such would have been obvious to the artisan as the catalytic substances are first incorporated into the mesopore space and then the final structure will be more microporous and thus entrap the nanoparticles.  As the final structure of the material of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles must then be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels.  The size of the plurality of pores of the zeolite structure will also be dictated by the selected zeolite, and will thus not be distinct from the instantly disclosed FAU, MFI and BEA zeolites, which are obtained from MCM-41 and SBA-1, for example. Moreover, as the nanoparticles overlap in size with those claimed herein, and the dimensions of the channels and pores of the reference are also commensurate with those claimed herein, all ratios of the channel dimension and enlarged pore portions will also be expected consistent with the instant claims, particularly because the same zeolite structure type (FAU, BEA, MFI, etc.) is being produced by the reference as final product and will thus share those characteristics.  The amounts of the metal species present in the nanoparticles of both of the references are overlapping with those in the instant claims, and they are clearly present in catalytic amounts which can vary within limits most effective depending on the process to be catalyzed. With respect to the claims reciting an additional metal present on the surface of the support, this limitation is almost certainly achieved also by the reference disclosures, because metals intended to be entrapped within in the reference framework are also available in the synthesis mixture, and certain residual amounts would be expected to site on ion-exchange locations or available sites on the surface of the zeolite, where they will form extra-framework species or oxides absent further ion-exchange.  The artisan would expect and desire these amounts to be smaller than the encapsulated metals, as those within the catalyst structure are the most effective for catalyst performance in the absence of sintering or agglomeration.  Although the entirety of the Kegnaes et al. reference is very pertinent, see particularly Figures 2a and 2b, paragraphs [0014]-[0023], [0063], [0080]-]0081], [0097]-[0103], [0110]-[0118], [0123]-[0127] and the examples.

Claims 1, 3-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0303266 to Hyman, also published as WO 2013/057319.
Hyman disclose a catalyst composition structurally similar to in the instantly claimed material.  The reference teaches zeolitic catalyst supports, comprised of a plurality of cages and linked by windows, wherein the largest dimension of the cages is larger than the diameter of the window so as to provide access to the cage.  The cages are clearly considered to correspond to the instantly claimed “enlarged pore portion”.  The reference additionally specifies that there are catalytically active metal clusters formed in the cases with a diameter greater than the window diameters, thus restricting the catalyst from escaping the cage and retaining clusters in the absence of aggregation or agglomeration.  It is clearly illustrated by the documents that the metals are trapped within the larger cages, with even some spill over into the cage walls, indicating the nanoparticle may exceed the channel and pore dimensions of the zeolite. 
The Hyman document discloses that a number of catalytically active metals and metal compounds may be used alone or in combination and are thus considered representative of the perovskite-type oxide of the instant claims.
Although the instant claims differ from the reference in that perovskites are not the required metal nanoparticulate material, but may be selected from a group of catalytic materials, the skilled artisan desirous of conducting a reaction that normally employs perovskite catalysts would not find it unobvious to select this species for encapsulation by the zeolite, particularly in view of the Hyman disclosure specifying perovskite components, paragraph [0061].  With respect to the specific amounts of these metal clusters, it is considered that as one needs to employ a catalytically effective amount, but not incur excessively large commercial cost, the artisan desirous of producing a catalyst in accordance with this reference will clearly be able to use routine experimentation to arrive at the effective amount of catalytic metals to employ to create the desired functional material.  The reference indicates that IWI is a technique for introducing the metal precursors into the internal pore structure of the zeolite material, thus insuring that the introduced metal is confined within the pores and channels of the zeolite.  The reference indicates that the material may be calcined in oxygen, indicating that the metal will include at least a portion of metal oxide catalyst particles. With respect to the sizes of the particles, the sizes of the channel diameters and pores of the zeolite material, it is considered that these are inherently defined by the structure of the selected zeolite framework material.  In the reference disclosure, faujasite zeolites and MWW structure zeolites are specifically selected. These materials are also in accordance with certain desirable zeolites described in the instant specification as being obtained from an MCM-41 or an SBA-1.  The size of the plurality of pores of the zeolite structure will also be dictated by the selected zeolite, and will thus not be distinct from the instantly obtained FAU of the reference, for example.  As a result, these limitations will flow directly from the identity of the zeolites disclosed by Hyman.  Stated another way, as the final structure of the material of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles must then be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels.  
With respect to the claims reciting an additional different catalyst present on the surface of the support, this limitation is almost certainly achieved also by the reference disclosure, because residual amounts of metal ions would be expected to site on ion-exchange locations or available sites on the surface of the zeolite during hydrothermal synthesis, where they will form oxides absent further ion-exchange.  The artisan would expect these amounts to be smaller than the encapsulated nanoparticulate amounts, as those are the most desired for catalyst performance in the absence of sintering or agglomeration.
See particularly paragraph [0021] – page 8 and the figures of Hyman.

Response to Arguments/Amendment
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive to the extent set forth hereinabove.
The claims have been amended to recite that the enlarged pore portion of the zeolite has a diameter “different” from that of the other pores and that the diameter of this enlarged pore is equal to or greater than the particle size of the nanoparticle. The language that the inner diameter of the enlarged pore portion derives from the particle size of the solid acid fails to define this actual diameter over the large pore portions already present in native zeolites that will encapsulate metal nanoparticles and be larger than the normal micropores due to the conjunction of various sizes of intersecting pores and channels. Applicant’s claim 11 would support this construction in that a lower limit of 0.5 nm is clearly within the micropore range of the largest pores in a native zeolite.  Further, insofar as the enlarged pore portion is concerned, the source and introduction thereof has already been recognized by the examiner, and it was indicated that such is considered a normal feature in zeolitic structures, because the smaller “pores” or “windows” or “channels” make up the ring structure of the zeolite and the enlarged pores are formed within the structural organization of zeolites in general where the channels meet.  This can be seen in almost any 3-dimensional depiction of zeolitic materials, including those set forth hereinbelow.
Applicant asserts that the Ward et al. reference fails to teach or reasonably suggest that the metal oxide nanoparticles are larger than the diameter of the channels,  However, as specified herein above, the channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes dictated by the zeolite framework, thus establishing an effective range that overlaps the instant range. The channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes dictated by the zeolite framework, thus establishing an effective range that overlaps the instant range. The enlarged pores will also be formed by smaller diameter channel intersection;  this allows the nanoparticle precursor freedom to flow into the enlarged diameter portion, then form nanoparticles that cannot escape therefrom because the channels will be too small for the release.  Ward et al. disclose both FAU and BEA sieves.  The physical structure of these materials is immutable, irrespective of the manner in which it is claimed.  Below is an image of the framework structure of a faujasite zeolite taken from the online Database of Zeolite Structures.  Clearly, the zeolite is a 3-D type zeolite that inherently has pores and channels therein, which are interconnected to form an enlarged pore portion that is different in size from the other pores in the zeolite which are dictated by the ring number of the zeolite framework.  This organization is the structural organization of nearly all ordered zeolites and addresses all of the prior art “differences” currently being argued in the subject application.  Simply because Ward doesn’t state that an enlarged pore portion is present and that the channels are smaller than the nanoparticles, this is an inherent feature of zeolites employed to encapsulate catalytic substances, and the large pore portions can be clearly seen in the image below.  And when they encapsulate nanoparticles, depending on their size, they will be encapsulated in the small pore portions or the enlarged pore portions of a zeolite or the channels of the zeolite interior.


    PNG
    media_image1.png
    576
    850
    media_image1.png
    Greyscale




With respect to the rejection over Kegnaes et al. applicant argues that the same amendments mentioned hereinabove with respect to Ward et al. are distinctions to the subject matter of the instant claims from Kegnaes.    
Applicant asserts that Kegnaes’ nanoparticles as shown in Figure 2b are small after carbon is removed and therefore cannot suggest that the particle size is greater than the inner diameters of the channels.  This is not at all convincing.  The zeolite structure forms about the carbon coated particles.  Accordingly, it has the known structure of zeolites: smaller pores dictated by the framework of the zeolite, channels forming enlarged  pores, which are accordingly larger than the channel diameter, and smaller pores.  The nanoparticles of Kegnaes are trapped within all of the zeolitic interior.  As a result, where the nanoparticle is present in a formed mesopore, it will absolutely be smaller than the channels forming the pore, which is why it will be held within the zeolite structure. Kegnaes differs slightly from pure zeolites in that it is further defined with mesopores that are connected with the micropores [0018].  As a result, the zeolite-type crystal of the reference will have interconnected micropores, enlarged pore portions, channels and mesopores created by the carbon template, wherein metal oxide nanoparticles reside. The mesopores and the particles within will be larger than all other pores and channels, whether the pores are formed by channels or carbon templates.  The zeolite starting material for the reference is TS-1, an MFI analog, as claimed herein.  The structure of this starting material taken from the online Database of Zeolite Structures is set forth herein below.  It is apparent that the MFI material, even prior to incorporating mesopores connected with the pores and channels, contains an enlarged pore portion.  The incorporation of mesoporous by Kegnaes simple introduces more enlarged pores within the MFI structure.


    PNG
    media_image2.png
    177
    220
    media_image2.png
    Greyscale


With respect to the rejection over WO 2013/057319 to Hyman et al., applicant similarly asserts that Hyman at most may be considered to disclose clusters including smaller metal p[articles, wherein the particles are smaller than the support pores and cages.  This is not convincing because upon product formation, the metal is precipitated within the internal pore structure of the framework.  That framework, inclusive of MWW zeolite types, absolutely contains small pores, channels, and enlarged pore portions within the physical structure of the zeolite, and this can be seen in an examination of the structure.  An image of an MWW type zeolite from the online Database of Zeolite Structures is set forth herein below, where the enlarged pores, which will certainly contain the metal clusters, are clearly present in the conventional zeolite materials and are also clearly larger than the channels by which they are formed.


    PNG
    media_image3.png
    451
    425
    media_image3.png
    Greyscale


Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.

In view of the foregoing, the rejections stand.

					Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732